Citation Nr: 0514577	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  04-03 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative joint disease of the left shoulder, currently 
evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to April 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

At the February 2005 travel board hearing, the veteran 
submitted additional evidence in support of his claim along 
with a signed waiver of the RO's right to initial 
consideration of this additional evidence.  See Board of 
Veterans' Appeals:  Obtaining Evidence and Curing Procedural 
Defects, 69 Fed. Reg. 53,807 (September 3, 2004) (to be 
codified at 38 C.F.R. §§ 19.9, 20.1304(c)).  Accordingly, the 
Board will consider the new evidence in the first instance in 
conjunction with the issue on appeal.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
demonstrated range of motion of the left shoulder, his minor 
extremity, exceeds 90 degrees or the shoulder level and is 
not further limited by additional functional loss due to 
pain, weakness, lack of endurance, fatigue, or incoordination 
that results in limiting motion to 90 degrees or less; the 
medical evidence of record also shows that the veteran's left 
shoulder is not manifested by ankylosis, malunion of the 
humerus with moderate deformity, or nonunion of the clavicle 
or scapula with loose movement.



CONCLUSION OF LAW

The schedular criteria for an increased rating in excess of 
10 percent for service-connected degenerative joint disease 
of the left shoulder have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that the RO provided the 
veteran with a copy of the June 2003 rating decision, January 
2004 Statement of the Case (SOC) issued by a Decision Review 
Officer (DRO), and April 2004 Supplemental Statement of the 
Case (SSOC) issued by a DRO, which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach that 
decision.  The January 2004 SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim, including the law and implementing regulations of the 
VCAA.  

Lastly, in correspondence dated in May 2004, the RO advised 
the veteran of VA's duties under the VCAA and the delegation 
of responsibility between VA and the veteran in procuring the 
evidence relevant to his claim, including which portion of 
the information and evidence was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  Quartuccio, 16 Vet. App. at 187.  The 
VCAA notice advised the veteran of what the evidence must 
show to establish entitlement to an increased evaluation for 
the service-connected left shoulder disability.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in May 2004 was not given prior to 
the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the veteran.  

The Board also acknowledges that the May 2004 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2004).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 
2005).
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.  Id. 

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran a VA examination in May 2003.  The RO 
obtained records identified by the veteran from Kaiser 
Permanente.  Lastly, the RO scheduled the veteran for a 
travel board hearing, which was held before the undersigned 
Veterans Law Judge in February 2005.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.


Procedural History and Evidence 

In a July 1980 rating decision, the RO granted service 
connection for history of injury to the left shoulder and 
assigned a noncompensable evaluation under  Diagnostic Code 
5200 effective April 14, 1979, the day following the 
veteran's separation from service.  In March 2003, the 
veteran filed the instant claim for an increased disability 
rating.  In a June 2003 rating decision, the RO assigned a 10 
percent rating under Diagnostic Code 5003 for degenerative 
joint disease of the left shoulder, effective March 18, 2003, 
the date of receipt of claim.  

The May 2003 VA examination report shows that the examiner 
reviewed the claims file.  The examiner indicated that the 
veteran was right-hand dominant.  The veteran currently 
worked as a Radiation Technologist.  He reported on the 
history of the injury to his left shoulder.  He maintained 
that every since service, he had had more trouble with his 
shoulder.  He currently noticed that if he tried to work out 
in a gym or lift more than about 50 pounds with his shoulder, 
he experienced pain.  He reported that his current job did 
not require much lifting of patients, but he added that when 
he did lift patients, that activity aggravated his shoulder 
although it did not result in him having to take time off.  
He took Tylenol every four hours during flare-ups.  He 
maintained that the flare-ups occurred about three or four 
times per week and lasted for about a half an hour.  He had 
pain and stiffness that he estimated was at a level of four 
or five on those days that he had flare-ups.  He contended 
that the flare-ups did not interfere with his activities of 
daily living and his routine and that he had no work 
disability other than what was described previously.

The physical examination revealed that the veteran was able 
to take the left shoulder from 0 to 110 degrees on forward 
flexion; he had to stop at that point because of pain.  The 
examiner added that the veteran could move his shoulder 
passively to 180 degrees without increasing the pain any 
more.  On abduction, the veteran was able to move his 
shoulder from 0 to 160 degrees and then, at that point, he 
stopped due to pain.  He was able to move his shoulder 
passively to 180 degrees.  
The examiner maintained that there was no decreased range of 
motion against resistance or with repetitive motion and there 
was no incoordination of motion.  The veteran had internal 
and external rotation of the shoulder to 90 degrees without 
any difficulty.  There was no decreased range of motion 
against resistance or with repetitive motion and there was no 
incoordination of motion. 

The examiner diagnosed degenerative joint disease of the left 
shoulder.  The examiner concluded that the veteran complained 
of occasional moderate pain in his shoulder.  The examiner 
noted that the veteran indicated that with these flare-ups, 
he did not know what the cause of these flare-ups was but 
when they occurred, he had the impairments previously 
described.  The examiner noted that the veteran's physical 
examination was limited "somewhat" at the current 
examination, and his x-ray examination revealed productive 
change of the left distal clavicle and questionable mild 
productive change of the inferior acromial margin.  

Kaiser Permanente records include a February 2004 record that 
noted that the veteran had chronic left shoulder pain and 
"some" limited range of motion.  P.B. reported that the 
veteran lifted weights and that the left shoulder pain 
interfered with the veteran's weight lifting.  P.B. noted 
that the veteran related that he was advised that he had 
degenerative joint disease in the shoulder.  P.B. indicated 
that the physical examination revealed limited range of 
motion on "raising [the] arm up and behind him."  P.B. 
reported that the veteran had good strength on raising his 
arm against resistance.  P.B. related that there was some 
tenderness at the acromial process.  P.B. noted an impression 
of left shoulder bursitis versus osteoarthritis.  P.B. 
reported that he injected steroids into the veteran's left 
subacromial bursa.  

The radiograph report shows that x-rays were interpreted as 
revealing the following:  full range of rotation at the 
glenohumeral joint; no periarticular soft tissue 
calcifications; and minimal bony compromise of the acromion.  
The interpreter noted that a significant or acute abnormality 
was not otherwise demonstrated in the shoulder.

Another record dated in February 2004 noted that the veteran 
responded well to the steroid injection earlier that month.  
The veteran reported that he had resumed lifting weights.  
The veteran indicated that he experienced some return of pain 
but not too bad.  P.B. interpreted x-rays of the left 
shoulder as unremarkable other than minimal bony impingement.  
P.B. noted an impression of resolving left shoulder bursitis. 

At the travel board hearing, the veteran testified that he 
was taking cortisone shots for his left shoulder.  
(Transcript (T) 4)  He noted that the doctor recommended that 
he only take three shots a year.  (T. 4)  He complained of 
weakness and cramps in his neck associated with the shoulder.  
(T. 4)  He maintained that the problems associated with his 
left shoulder interfered with his work; as a radiology 
technician he had to do a lot of lifting of patients.  (T. 4)  
He contended that his left shoulder decreased his 
productivity as he now required assistance when he use to do 
the lifting by himself.  (T. 4)   He testified that any heavy 
or constant movement caused his shoulder symptoms to increase 
in severity.  (T. 4)  On a scale of one to ten, he rated his 
shoulder pain an eight.  (T. 5)  He added that the intensity 
of the pain depended on the activity involved.  (T. 5)  He 
used over-the-counter pain medication and a heating pad; the 
pain resolved after a couple of days.  (T. 5)  The pain was 
intermittent.  (T. 5)  He testified that his shoulder limited 
his ability to pick up things.  (T. 5)  

He testified that he received treatment through Kaiser 
Permanente and that he was not aware of any outstanding 
evidence that had not yet been submitted.  (T. 8)  He 
maintained that his symptoms were "a lot worse" than what 
was demonstrated on VA examination conducted in May 2003.  
(T. 9)  He noted that he had not been able to receive the 
cortisone shots because he changed jobs.  (T. 9)  He added 
that he was waiting on getting insurance through his new job 
and then he would be able to resume taking cortisone shots.  
(T. 9)  He testified that he probably took six tablets a day 
of Advil or Tylenol for pain during the course of the day.  
(T. 10)  He reported that he would resume working out his 
shoulder and arms once his insurance was reinstated.  (T. 10)  
He does not follow a home physical therapy program.  (T. 10)  
He indicated that he had not lost any time from work on 
account of his left shoulder.  (T. 11)  He contended that 
when he left his arm rested on the armrest of a chair, after 
awhile he experienced tingling and it "go[es] to sleep."  
The veteran demonstrated that he stretched his left shoulder 
by placing his left hand behind his right shoulder.  (T. 12)  
When the veteran brought his arm straight out from the 
shoulder (described as at 180 degrees), the veteran was able 
to raise it above that level but he experienced pain.  (T. 
12)  He testified that he was pain free about 60 percent of 
the time, which was when he was at home relaxing.  (T. 13)  
He was currently employed as a x-ray technician.  (T. 13)

VA treatment records dated from August 1999 to March 2003 
were negative for any complaints or findings referable to the 
left shoulder. 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
also reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Individual disabilities are assigned separate diagnostic 
codes.   Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2004).  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2004).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id. Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2004).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2004).  

Under Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R.   § 4.71a, 
Diagnostic Code 5010 (2004).

Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis) established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint(s) involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2004).
When however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  In 
the absence of limitation of motion, a 10 percent evaluation 
is warranted if there is X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, and there are occasional incapacitating 
exacerbations.  Id.   The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be combined with 
ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note (1) (2004).  The 20 percent and 10 
percent ratings based on X-ray findings, above, will not be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.  38 C.F.R.           § 4.71a, 
Diagnostic Code 5003, Note (2) (2004).  

Under Diagnostic Code 5201, a 20 percent rating is assigned 
where motion in the arm is limited to the shoulder level (90 
degrees) for both the minor extremity and major extremity.  
38 C.F.R. § 4.71a, Plate I, Diagnostic Code 5201 (2004).  
Where motion is limited to midway between the side and 
shoulder level (45 degrees), a 20 percent rating is assigned 
for the minor extremity and a 30 percent rating is assigned 
for the major extremity.  Id.  Where motion is limited to 25 
degrees from the side, a 30 percent rating is assigned for 
the minor extremity and a 40 percent rating is assigned for 
the major extremity.  Id.  Full range of motion of the 
shoulder is zero degrees to 180 degrees on forward elevation 
(flexion), zero degrees to 180 degrees on abduction, and zero 
degrees to 90 degrees on both external and internal rotation.  
38 C.F.R. § 4.71, Plate I (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  


Analysis

The veteran's demonstrated range of motion of the left 
shoulder at the May 2003 VA examination does not meet the 
criteria for a compensable rating under Diagnostic Code 5201.  
According to the May 2003 VA examiner, the veteran 
demonstrated only a loss of 70 degrees (180 degrees minus 110 
degrees) of functional use of his left shoulder due to pain 
on flexion and only a loss of 20 degrees (180 degrees minus 
160 degrees) of functional use of his left shoulder due to 
pain on abduction.  The VA examiner specifically maintained 
that there was no further decrease in range of motion of the 
left shoulder against resistance or with repetitive motion.  
The VA examiner also indicated that there was no 
incoordination of motion.  Thus, the objective evidence shows 
that the veteran does not have additional functional loss due 
to pain, weakness, lack of endurance, fatigue, or 
incoordination that limits the veteran's range of motion in 
the left shoulder to the shoulder level.  Therefore, a 
compensable rating under Diagnostic Code 5201 would not be 
warranted.      

There are no clinical findings of record that are contrary to 
the findings noted in the May 2003 VA examination report.  
Kaiser Permanente records show that P.B. only noted that the 
veteran had "some" limited range of motion in the shoulder 
without providing the degrees of the range of motion 
demonstrated.  P.B. did find that the veteran had good 
strength when he raised his arm against resistance, which is 
consistent with the VA examination findings.  The Board 
further notes that the range of motion demonstrated on VA 
examination is consistent with the motion the veteran 
exhibited at the travel board hearing when he reported the 
onset of pain after he raised his left arm above shoulder 
level.  Thus, there is no objective evidence that shows that 
the findings noted in the May 2003 VA examination report are 
not reflective of the severity of the veteran's left shoulder 
disability.  Accordingly, the evidence shows that the veteran 
is only entitled to the currently assigned 10 percent rating 
under Diagnostic Code 5003.  A 10 percent rating is the 
maximum schedular rating available under Diagnostic Code 5003 
for limitation of motion that is noncompensable under the 
diagnostic codes that rate limitation of motion.  

The Board will consider other diagnostic codes to assess 
whether the veteran is entitled to a rating in excess of 10 
percent under any of them.  

In regard to Diagnostic Code 5200 (ankylosis of the 
scapulohumeral articulation), the medical evidence shows that 
the veteran's left shoulder disability is not manifested by 
ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 
(2004);   
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (defining 
ankylosis as stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint).  Moreover, the veteran's service-connected disability 
is not analogous to an individual with ankylosis of the left 
shoulder.  To the contrary, the medical evidence shows that 
the veteran has functional range of motion in the left 
shoulder.   

In regard to Diagnostic Codes 5202 (other impairment of the 
humerus) and 5203 (impairment of clavicle or scapula), the 
medical evidence shows that the veteran's left shoulder 
disability is not manifested by malunion of the humerus with 
moderate deformity or nonunion of the clavicle or scapula 
with loose movement, so as to preclude an evaluation in 
excess of 10 percent under these diagnostic codes.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5202, 5203 (2004).  

The Board is cognizant of testimony the veteran presented at 
the travel board hearing in which he maintained that his 
disability had increased in severity since the May 2003 VA 
examination.  The veteran attributed the increase in 
disability as due to the cessation of cortisone shots.  
According to the Kaiser Permanente records, the steroid 
injections were administered for the purpose of alleviating 
the veteran's complaints of pain.  Thus, it appears that the 
increase in disability the veteran refers to is 'pain.'  The 
Board notes that the veteran's pain is already contemplated 
in the currently assigned 10 percent rating where the veteran 
does not meet the criteria for a compensable rating under 
Diagnostic Code 5201, but there is x-ray evidence of 
arthritis and limitation of motion has been objectively 
confirmed by findings of painful motion.  There is no 
objective evidence of record that the veteran's underlying 
left shoulder disability as contrasted to his symptoms of 
pain, has worsened since the May 2003 VA examination.  The 
veteran testified at the hearing that there was no 
outstanding medical evidence that pertained to his shoulder.  
Thus, there is no medical evidence other than the Kaiser 
Permanente records discussed above that shows the level of 
the left shoulder disability since May 2003.  As previously 
discussed, the Kaiser Permanente records do not note any 
findings inconsistent with the VA examination findings. 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected left shoulder disability 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The veteran is reportedly employed.  
Also, according to the May 2003 VA examination report, the 
veteran does not have to regularly take time off from work on 
account of his left shoulder.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  
38 C.F.R. § 4.1 (2004).  In the instant case, to the extent 
that the veteran's service-connected left shoulder interferes 
with his employability, the currently assigned 10 percent 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

An increased rating in excess of 10 percent for service-
connected degenerative joint disease of the left shoulder is 
denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


